HODGE, Chief Justice,

concurring in part, dissenting in part.

I concur with Justice Swan’s conclusion that we should reverse the Count Two convictions as to both Nicole Nanton (hereafter “Nicole”) and Virgil Nanton (hereafter “Virgil”). I write separately because I believe that an additional reason warrants the reversal. In addition, I dissent from the majority’s conclusion that Virgil’s1 Count Three conviction for assault in the third degree should be affirmed.
A. Appellants’ Count Two Convictions Should Be Reversed
1. The Failure to Instruct on the “Intent to Use” Element Warrants Reversal
I agree with Justice Swan that the Count Two convictions should be reversed on the grounds the trial court failed to specifically instruct the jury on the “intent to use” element. Title 14, section 2251(a)(2) of the *490Virgin Islands Code requires the jury to find, among other elements, that the defendant had the “intent to use the [knife] unlawfully against another.” 14 V.I.C. § 2251(a)(2).2 Appellants argue that the judge “failed to include this essential element of the crime in his charge to the jury.” (Appellant Virgil’s Br. 12). They contend that the portion of the instructions which specifically instructs the jury as to each element of Count Two fails to mention the “intent to use” element.3 Accordingly, Appellants claim that the jury was improperly led to believe that mere possession of a knife was a crime under section 2251(a)(2).
A trial court must instruct the jury on every essential element of the crime charged. Virgin Islands v. Brown, 685 F.2d 834, 839 (3d Cir. 1982). Clearly, “intent to use” is a required element of the crime of possession of a dangerous weapon with intent to use it unlawfully. Therefore, the failure to charge this required element constitutes error. However, in United States v. Palmeri, 630 F.2d 192, 201 (3d Cir. 1980), the Third Circuit Court of Appeals asserted that “ ‘[i]t is the rare case in which an improper instruction will justify reversal of a criminal conviction when no objection has been made in the trial court.’ ” (quoting Henderson v. Kibbe, 431 U.S. 145, 154, 97 S. Ct. 1730, 52 L. Ed. 2d 203 (1977)). Additionally, Federal Rule of Criminal Procedure 30(d)4 states:
*491Objections to Instructions. A party who objects to any portion of the instructions or to a failure to give a requested instruction must inform the court of the specific objection and the grounds for the objection before the jury retires to deliberate. An opportunity must be given to object out of the jury’s hearing and, on request, out of the jury’s presence. Failure to object in accordance with this rule precludes appellate review, except as permitted under Rule 52(b).
Fed. R. Civ. P. 30. (emphasis added). The twin purposes of Rule 30 are to allow the trial court time to correct any mistakes and to prevent defendants from withholding their objection as a tactic for later attaining a new trial. United States v. Brink, 39 F.3d 419, 425 (3d Cir. 1994). Nonetheless, as an exception to Rule 30, Rule 52(b) states that “[a] plain error that affects substantial rights may be considered even though it was not brought to the court’s attention.” FED. R. CRIM. P. 52(b).
In this case, Appellants had an opportunity to object to potential defects in the jury instructions after the instructions were read but they failed to do so. In fact, the trial judge facilitated this opportunity by holding a sidebar and asking counsel if they were satisfied with the instructions as they were read. All counsel replied “yes.” (Trial Tr. 96-97, Sept. 14, 2006.) Because Appellants failed to object to the instructions at trial, this Court may review this issue only for plain error. United States v. Guadalupe, 402 F.3d 409, 410 n. 1 (3d Cir. 2005) (citing United States v. Olano, 507 U.S. 725, 734-35,113 S. Ct. 1770, 123 L. Ed. 2d 508 (1993)). Appellants bear the burden of establishing that “there [is] (1) ‘error,’ (2) that is ‘plain,’ and (3) that ‘affect[s] substantial rights.’ ” Johnson v. United States, 520 U.S. 461, 467, 117 S. Ct. 1544, 137 L. Ed. 2d 718 (1997). An error affects substantial rights when it would change the outcome of the proceedings. See Guadalupe, 402 F.3d at 410 n.l. If all three elements are proven, we may exercise our discretion and grant relief if “the error affects the fairness, integrity or public perception of the proceedings.” Id.
While I agree with much of Justice Cabret’s plain error analysis, I also cannot say with certainty that the trial judge’s failure to specifically instruct on the “intent to use” element did not affect the outcome of the *492proceedings. In United States v. Dobson, the Third Circuit Court of Appeals reversed a defendant’s conviction for mail fraud because the district court failed to instruct the jury that specific intent to defraud is a necessary element of that crime. 419 F.3d 231 (3d Cir. 2005) (distinguishing Gov’t of the Virgin Islands v. Rosa, 399 F.3d 283, 295 (3d Cir. 2005)). Even considering the instructions as a whole, the Dobson court found that there was a “reasonable likelihood” that the jury found the defendant guilty of mail fraud without finding beyond a reasonable doubt that she had the requisite intent to commit the crime. Mat 240.
In this case, I consider it revealing that Appellants were found not guilty of assault in the first degree, which was charged in Count One pursuant to title 14, sections 295(1) and 11(a) of the Virgin Islands Code. Notably, when instructing the jury on first degree assault, which is defined as assault “with intent to commit murder,” the trial judge correctly instructed on the essential element of “specific intent to murder.” See 14 V.I.C. § 295(1); (Trial Tr. 88.) Having been clearly instructed that it must find that Appellants possessed specific intent to murder, the jury found Appellants not guilty on that count. Thus, consistent with the Third Circuit’s conclusion in Dobson, I believe that there is a “reasonable likelihood” that the jury would have similarly found Appellants not guilty of Count Two had they been properly instructed that specific intent to use the knife unlawfully against Harvey was a required element. Accordingly, I join in Justice Swan’s conclusion that the trial court’s failure to specifically instruct on “intent to use” prejudiced Appellants, justifying a reversal of the Count Two convictions and a remand for a new trial on that count.
Moreover, my conclusion that Appellants’ Count Two convictions should be reversed rests upon additional grounds and analysis.
2. Reversal is Also Warranted Because the Evidence Was Insufficient to Convict Appellants of Possession of, or Aiding and Abetting in the Possession of, a Dangerous Weapon
In Count Two, Appellants were charged with and found guilty of possession of, or aiding and abetting another in the possession of, a dangerous weapon pursuant to title 14, sections 2251(a)(2) and 11(a) of the Virgin Islands Code. The Third Amended Information, under which Appellants were charged, designates a knife as the deadly weapon at issue in this case. In his challenge to his Count Two conviction, Virgil argues that:
*493there was no evidence that Virgil possessed a knife, supplied a knife, handled a knife or even aided and abetted in the possession of the knife by its wielder. In fact, Harvey never testified that he even saw a knife, much less as to anyone who possessed it. He specifically disavowed knowledge of who stabbed him.
(Apipellant Virgil’s Br. 11). Nicole similarly argues that there was no evidence that “she supplied the knife, handled or disposed of it” or that “she expected the stranger to enter the fight.” (Appellant Nicole’s Br. 9).
Contrary to my fellow justices’ assertion, no evidence was introduced at trial from which the jury could conclude that either Virgil or Nicole personally possessed the knife at any time during the altercation. In fact, Harvey was unable to identify which of the three attackers stabbed him, and the knife was never found and tested for fingerprints. My fellow justices place undue emphasis on Harvey’s response of “[n]o, sir” to the People’s inquiry “[i]s there any question in your mind that Nicole Nanton and Virgil Nanton were involved in the stabbing?” Rather than indicating that Harvey identified Nicole and Virgil as the person who actually committed the stabbing, Harvey’s response merely supports a finding that Nicole and Virgil were involved in the general fight. Directly on point, however, is Harvey’s response at trial when asked who stabbed him on March 12, 2005: Harvey unambiguously replied, “I don’t know which one stabbed me, sir.”5
6 *494(Trial Tr. 113-14.) 6 It follows, then, that the jury could not have found Appellants guilty of violating title 14, section 2251(a)(2) on the theory of actual, personal possession of the knife.
*495Appellants, however, were simultaneously charged under title 14, section 11(a), which states that “[wjhoever commits a crime or offense or aids, abets, counsels, commands, induces or procures its commission, is punishable as a principal.” Thus, in order for the jury’s verdicts to stand on Count Two, there must be sufficient evidence that Nicole and Virgil aided and abetted each other or another, namely the unidentified male, in the possession of the knife with the intent to use it unlawfully against Harvey. I note that my fellow justices conclude that Appellants can be found guilty of possession of a dangerous weapon under the aider and abettor statute if there is sufficient evidence that they aided and abetted in the assault, rather than in the possession of the knife. I believe such a conclusion is erroneous. See, e.g., United States v. Lopez-Urbina, 434 F.3d 750, 758 (5th Cir. 2005) (“Specifically, as it relates to a conviction for aiding and abetting a [firearm possession] offense, the prosecution must prove that the defendant act[ed] with the knowledge or specific intent of advancing the ‘use’ of the firearm____[T]here must also be proof that the defendant performed some affirmative act relating to the firearm.” (internal quotations omitted)); Michigan v. Moore, 470 Mich. 56, 679 N.W.2d 41, 50-51 (2004) (“[W]e specifically require the prosecutor to do more than demonstrate that the defendants aided the commission or attempted commission of the underlying crimes. . . . Rather, to convict a defendant of felony-firearm under an aiding and abetting theory, the prosecutor must present evidence proving that the defendant intentionally aided or abetted felony-firearm possession by specific words or deeds.”).
“Liability as an aider and abettor requires proof that defendants] associated [themselves] with the venture, that [they] participated in it as something [they] wished to bring about, and that [they] sought by [their] words or action[s] to make it succeed.” United States v. Xavier, 29 VI. 279, 2 F.3d 1281, 1288 (3d Cir. 1993). “Although an aider and abettor need not perform the substantive offense, [] need not know its details, [] and need not even be present, [] it must be proven that the defendant consciously assisted the commission of the specific crime in some active way.” United States v. Campbell, 702 F.2d 262, 266, 226 U.S. App. D.C. 283 (D.C. Cir. 1983) (internal quotations and citations omitted) (emphasis added); accord United States v. Dickerson, 508 F.2d 1216, 1217-18 (2d Cir. 1975).
In Gov’t of the Virgin Islands v. Navarro, 11 V.I. 542, 513 F.2d 11 (3d Cir. 1975), which is cited by the majority for its discussion of the Count *496Three convictions, the Third Circuit Court of Appeals held that there was sufficient evidence to find the defendants guilty as aiders and abettors under title 14, section 11(a).7 The court stated that “[a]t a minimum, defendants’ attacks upon the [victims] after the shooting ceased pointedly demonstrate that the defendants approved of Colon’s [shooting of the victim] and give rise to an inference that they shared his criminal purpose of engaging in a general assault on the [victims]. Id. at 15. In this case, there is a total absence of evidence that the three (or any) of them conspired or planned the assault, much less the assault with the knife. Accordingly, assuming that the unidentified third person possessed the knife8 and viewing the evidence in the light most favorable to the Government, as the standard of review requires, the jury could have found Appellants guilty of aiding and abetting the possession of the knife only if they found that Appellants’ continued assault on Harvey as the third person stabbed him indicated that they clearly shared in the knife wielder’s criminal purpose of stabbing Harvey with the knife. See United States v. Camiel, 689 F.2d 31, 36 (3d Cir. 1982) (quoting Burks v. United States, 437 U.S. 1, 17, 98 S. Ct. 2141, 57 L. Ed. 2d 1 (1978)) (stating that an appellate court must find ’’substantial evidence, viewed in the light most favorable to the Government, to uphold the jury’s decision.").
Clearly, a bystander, unaware that there was a man with a gun nearby, would certainly know a shooting had occurred once the gun had been fired, given the obvious noise a firearm makes when discharged. In contrast, it would not be as obvious to a bystander or a participant in a fight that someone nearby had been stabbed. Like the Navarro defendants, Virgil and Nicole continued to strike Harvey with their fists even after Harvey may have been was stabbed, probably by the third person. However, even given the close proximity to the knife wielder, it does not necessarily follow that Appellants knew Harvey had been stabbed with a knife. Although Dr. Moorman testified that, by the time Harvey reached the hospital, he had lost between one-third and one-half of his blood, even Harvey himself admitted that he did not realize, during the struggle, that *497he had been stabbed. In fact, he testified that it “[f]elt like a piece of pick or something hitting [him]” and that he “did not know what it was at the time and [he] still was doing okay.” (Trial Tr. 53.) Moreover, there was no evidence that Harvey was visibly bleeding at the time of the assault. In fact, Harvey went back inside the club after the assault to find Feist, whose testimony indicates that he did not notice any blood or anything untoward until after Harvey kicked the vehicle and collapsed.
Furthermore, in finding substantial evidence of aiding and abetting, the Navarro court also relied upon evidence that the defendants had encouraged the shooter by shouting “kill him” and by passing around the gun. See 513 F.2d at 14. Here, however, there was no evidence of such blatant encouragement of the stabbing of Harvey by Nicole or Virgil, much less encouragement of possession of the knife for use in the fight.
Instead, this case is very analogous to Oregon v. Anlauf, 164 Ore. App. 672, 995 P.2d 547 (2000), in which the Court of Appeals of Oregon held that there was insufficient evidence to convict a defendant of unlawful use of a knife. In Anlauf, the defendant and another man assaulted a boy with their fists and beer bottles, and, toward the end of the assault, the other man revealed a knife and threatened to use it. 995 P.2d at 548. On appeal of his conviction of unlawful use of a knife, the appellate court found that “[t]here was no evidence that defendant knew that [the other man] was carrying the knife or that he directly participated in [the other man’s] activities with the knife.” Id. Accordingly, the court aptly held that:
The state attempts to fill the void with arguments that it describes as pertaining to “circumstantial evidence” and “inferences.” It is of course true that “circumstantial” as well as direct evidence can prove guilt, but there was no circumstantial evidence here that would permit the jury to find that defendant was guilty of unlawful use of the knife____Insofar as the state’s theory is that guilt, as an aider or abettor... can be predicated on a coconspirator’s commission of a separate crime to which the defendant is in no way tied, except that the crime occurred during the course of the common criminal episode, [Oregon case law is] to the contrary. There was nothing to link defendant to the knife offense here except his “mere presence” when it occurred. There simply is no evidence here from which a trier of fact could draw reasonable inferences to support a finding that defendant committed the essential elements of the crime of unlawful use of the knife.
*498Id. at 550-51. (emphasis in original) (internal citations omitted). See also United States v. Sorrells, 145 F.3d 744, 753-54 (5th Cir. 1998) (“[I]n order to be convicted of aiding and abetting the [use or carrying of a firearm] offense [under federal law]... the defendant must act with the knowledge or specific intent of advancing the ‘use’ of the firearm in relation to the drug trafficking offense____In addition to requiring proof of knowledge or intent for a conviction of aiding and abetting, ‘there must also be proof that the defendant performed some affirmative act relating to the firearm.’... The link to the firearm is necessary because the defendant is punished as a principal for ‘using’ a firearm in relation to [another] offense, and therefore must facilitate in the ‘use’ of the firearm rather than simply assist in the crime underlying the [use or carrying of a firearm] violation.”).
Even viewing the evidence presented in the light most favorable to the Government, it is clear that the Government failed to present “substantial” evidence that Appellants, verbally or by affirmative actions, “aid[ed], abet[ted], counseled], command[ed], induce[d] or procure[d]” each other’s or the third person’s possession or use of the knife during the assault on Harvey. Therefore, I conclude that there was insufficient evidence presented at trial to sustain Appellants’ convictions as principals in the crime of possession of a deadly weapon, as charged in Count Two, pursuant to the aider and abettor statute.
Accordingly, in addition to the trial court’s failure to instruct on the “intent to use” element, the complete lack of evidence that Appellants possessed the knife and the lack of substantial evidence that either of the Appellants aided and abetted each other or the third person in the possession and use of the knife during the assault obliges me to reverse the Count Two convictions as to each Appellant. To hold otherwise would be to create an unwarranted precedent that, in all multiple-party assaults resulting in stab wounds or other injury, all persons involved in the fray should be found per se guilty of possessing the knife or other weapon used by one of the parties during the commission of the assault, regardless of the lack of evidence showing intent to use or knowledge of the existence of the knife or weapon on the part of the other parties. That, however, is not the law in this jurisdiction.
B. Virgil’s Count Three Conviction Should Be Reversed Because There Was Insufficient Evidence of Assault in the Third Degree
Additionally, as stated above, I dissent from the majority’s conclusion that Virgil’s Count Three conviction for assault in the third degree should *499be affirmed. Virgil contends that the evidence was insufficient to prove that he assaulted Harvey in violation of title 14, section 297(2) of the Virgin Islands Code. Virgil supports his contention by arguing that the statements made by Harvey prior to trial, relating to his identification of Virgil, contradict his testimony at trial. I find it unnecessary, however, to address Virgil’s particular arguments as to identification because my determinative reversal regarding Appellants’ Count Two convictions commands that I also reverse Virgil’s Count Three conviction.
Although title 14, chapter 13 of the Virgin Islands Code proscribes various types of third degree assault, the Government charged Appellants only under section 297(2) which narrowly refers to assault which is committed “with a deadly weapon.” Because I believe that the evidence was insufficient to conclude beyond a . reasonable doubt that Appellants possessed, or aided and abetted in the possession of, the knife, it necessarily follows that there likewise cannot be sufficient evidence to find that they committed assault with the knife as the deadly weapon. The People could have charged Appellants with assault in the third degree under title 14, section 297(4), for instance, which requires only that the People prove that the defendant “inflict[ed] serious bodily injury upon the person assaulted.” Instead, the People elected to charge Appellants with assault using a deadly weapon and specified that such weapon was a knife. Therefore, the People must prove the specific facts relevant to that charge.
Undoubtedly, the evidence in this case reveals that both Appellants were involved in an assault on Harvey during which he was severely injured and nearly killed. However, evidence as to who actually used the knife to cause Harvey’s stab wounds is severely lacking. Importantly, “[t]he sufficiency of the evidence warrants particular scrutiny when the evidence strongly indicates that a defendant is guilty of a crime other than that for which he was convicted, but for which he was not charged[, because] [u]nder such circumstances, a trier of fact, particularly a jury, may convict a defendant of a crime for which there is insufficient evidence to vindicate its judgment that the defendant is blameworthy.” United States, v. Salamanca, 990 F.2d 629, 638, 300 U.S. App. D.C. 384 (D.C. Cir. 1993). “Compelling evidence that a defendant is guilty of some crime is not, however, a cognizable reason for finding a defendant guilty of another crime.” Id. Here, although the evidence shows that Appellants were aggressors in a fight in which Harvey was severely injured, it is the
*500specific crimes with which Appellants were actually charged that must be analyzed by the jury and by this Court.
Since the Government chose not to charge Appellants with assault in the third degree under sections 297(3) or 297(4),9 but instead charged him with assault with a deadly weapon under section 297(2), the Government was required to prove beyond a reasonable doubt that Virgil assaulted Harvey with the knife or aided Nicole or the unidentified male in his assault with the knife. Since the Government did not prove that Virgil stabbed Harvey, see supra Part A.2, there must be substantial evidence that he aided and abetted Nicole or the third person in the stabbing of Harvey.
In Xavier, the defendant, similarly charged under section 297(2), argued that there was a lack of evidence that he intended for his brother to assault the victims with the gun. See 2 F.3d at 1288. The court affirmed the defendant’s section 297(2) assault with a deadly weapon conviction, stating:
[Substantial evidence supports defendant’s conviction for third-degree assault as an aider and abettor. The overwhelming evidence showed defendant helped provide his brother Franklin with a gun after his brother made threatening remarks toward Brodhurst and Pennyfeather. After Franklin Xavier fired several shots at Brodhurst’s car, defendant yelled “Let’s go, Franky, ” and the two sped away with defendant at the wheel. In short, we believe defendant clearly “sought to bring about” the assault.
Id. (emphasis added). Unlike in Xavier, there is no evidence in the record that Virgil helped provide Nicole or the unidentified person with the knife, nor is there substantial evidence that he affirmed his part in the assault with the knife by helping the third person escape.10
*501Additionally, case law from the jurisdictions interpreting similar aiding and abetting provisions is very enlightening. For instance, the California Court of Appeals, interpreting California's equivalent aiding and abetting provision, held that:
the trial court [properly] clarified to the jury that, in order to convict Rudy of the assault with a deadly weapon charge, it had to find [1] that Rudy knew Javier’s purpose was to use a deadly weapon on inmate Vukman, [2] that Rudy intended that same purpose, and [3] that Rudy, by act or advice, aided, promoted, encouraged or instigated the assault with a deadly weapon.
California v. Navarro, No. H022136, 2002 Cal. App. Unpub. LEXIS 11557, *10 (Cal. Ct. App. Dec. 13, 2002) (unpublished), review denied (Feb. 19, 2003), cert. denied, 540 U.S. 835, 124 S. Ct. 88, 157 L. Ed. 2d 64 (2003). (emphases added). Also, in California v. Hoang, 145 Cal. App. 4th 264, 275, 51 Cal. Rptr. 3d 509 (Cal. Ct. App. 2006), the California Court of Appeals elaborated:
The mental state necessary for conviction as an aider and abettor ... is different from the mental state necessary for conviction as the actual perpetrator. The actual perpetrator must have whatever mental state is required for each crime charged____An aider and abettor, on the other hand, must “act with knowledge of the criminal purpose of the perpetrator and with an intent or purpose either of committing, or of encouraging or facilitating commission of, the offense.”
(emphasis in original). Thus, California courts require that the defendant encourage the assault by use of a deadly weapon and have the same purpose of assaulting with the deadly weapon. In order to prove that the defendant had the same purpose, the People must prove that the defendant knew the other person intended to use the deadly weapon during the assault. The same is required in this case. See also Salamanca, 990 F.2d at 640 (reversing conviction as to one defendant because, although defendant may have been *502guilty of some crime in connection with the attack, no evidence supports the conclusion that he “positively encouraged the perpetrator himself’) (internal quotations omitted); Campbell, 702 F.2d at 286-87 (affirming trial court’s grant of defendant’s post-verdict motion for acquittal because there was no direct or circumstantial evidence that defendant consciously and actively aided the perpetrator in the commission of the specific crime charged); Iowa v. Hustead, 538 N.W. 2d 867, 870 (Iowa Ct. App. 1995) (“The important inquiry is whether the aider and abettor had knowledge that an act which is criminal was intended, and participated in some way with the intent to encourage the criminal act.”) (emphasis added); Ohio v. Trocodaro, 36 Ohio App. 2d 1, 301 N.E.2d 898, 902-03 (Ohio Ct. App. 1973) (“If there was no prior conspiracy, and the act was committed upon a sudden quarrel, without the plaintiff in error having purposely inci[t]ed or encouraged the perpetrator thereof, he ought not to be held to have a guilty connection therewith, unless he did some overt act with a view-that is for the purpose-to produce the result he is charged with aiding and abetting, for in such a state of fact no criminal intent would exist.”) (internal quotations omitted).
In the instant case, as in Campbell, there was no direct or circumstantial evidence that Virgil knew that either Nicole or the unidentified third person’s purpose was to assault Harvey with the knife, nor is there substantial evidence that Virgil intended that same purpose. If anything, the evidence largely shows that some stranger saw Virgil and Nicole assaulting Harvey with their fists and unexpectedly decided to join the struggle. This is supported by the lack of evidence establishing that Virgil or Nicole even knew the unidentified man, much less that he had a knife and intended to use it unlawfully against Harvey.
As discussed at length previously with respect to the Count Two convictions, there was insufficient evidence establishing that Virgil aided or encouraged the use of the knife. Therefore, I conclude that Virgil’s Count Three conviction for third degree assault cannot stand because there was also insufficient proof that he possessed, or aided another in the possession of, the deadly weapon. Accordingly, I would reverse on the Count Two convictions as to both Appellants and on the Count Three conviction as to Virgil.11

 Nicole did not appeal her Count Three conviction for assault in the third degree.


 Title 14, section2251(a)(2) of the Virgin Islands Code, which is titled “Carrying or using dangerous weapons,” applies to “whoever... with intent to use the same unlawfully against another, has, possesses, bears, transports, carries or has under his proximate control, a dagger, dirk, dangerous knife, razor, stiletto, or any other dangerous or deadly weapon.” 14 V.I.C. § 2251(a)(2).


 That portion of the instructions reads:
Before you may find each defendant guilty of possession of a dangerous weapon during the commission of a crime of violence, you must find that the People have proven each of the following essential elements beyond a reasonable doubt.
First, that defendants, Virgil Leon Nanton, Nicole Siobhon Nanton, an[d] another unknown individual, each aiding and abetting the other, did possess a dangerous weapon, to wit, a knife. Second, that defendant Virgil Leon Nanton and Nicole Siobhon Nanton, and another unknown individual, each aiding and abetting the other, did possess a dangerous weapon during the commission of, or the attempt to commit a crime of violence, to wit, assault in the third degree. And three, that the act occurred on or about March the 12th of the year 2005, on the island of St. Croix.
(Trial Tr. 89-90.)


 Federal Rule of Criminal Procedure 30 is made applicable to criminal proceedings in the Virgin Islands Superior Court pursuant to Superior Court Rule 7, which states that: “[t]he practice and procedure in the [Superior] Court shall be governed by the Rules of the [Su*491perior] Court and, to the extent not inconsistent therewith... the Federal Rules of Criminal Procedure ....”


 Following that statement, counsel for the Government asked Harvey, on redirect, “[d]id you ever tell the police what you think Nicole might have struck you with?” Harvey replied, “Yes, sir ... a knife.” (Trial Tr. 115.) (emphasis added). We note, however, that although Harvey may have told the police in an earlier interview that he thought Nicole stabbed him, at no point in his trial testimony did Harvey tell the jury that either Nicole or Virgil stabbed him. In fact, he explicitly testified at trial to the opposite when he stated, “I don’t know which one stabbed me, sir.” (Id. at 113-14.) Additionally, Harvey testified at trial that, although he saw an obj ect in Nicole’s hand when she came towards him, he could not remember what the object was. (Id. at 82.) Also, when asked at trial whether he told Detective Hector that Nicole stabbed him, Harvey replied, “No, sir.” (Id. at 80.)
My fellow justices also place undue emphasis on Harvey’s response of “[n]o, sir” to the People’s question “[i]s there anything... that causes you... to... change what you said about who it was that stabbed you that night... ?” However, nothing about Harvey’s response can be interpreted as evidence that Harvey unequivocally identified Nicole or Virgil as the person who stabbed him. In fact, Harvey previously indicated, as the majority opinion points out, that he had been assaulted that night by unknown assailants in an attempt to rob him of his jewelry.


 My review of the transcript compels me to discuss some important, recurring evidentiary issues — namely, the Government’s cumulative use of multiple witnesses to *494restate testimony already given by a previously-testifying witness and the trial court’s allowance of improper hearsay testimony. For instance, the Government asked Detective Hector “[D]id Mr. Kennedy Feist tell you something that caused you generate this supplemental report?... What did he tell you?” (Id. at 158.) (emphasis added). Despite the fact that Feist himself had already testified about the same events during his earlier testimony and was no longer available to be cross-examined, the court overruled the hearsay objections and allowed the detective to answer. See 5 V.I.C. § 932(1) (hearsay exception permits witness to testify regarding statement made by previously-testifying witnesses only where previously-testifying witness is present at hearing and still available for cross-examination regarding the statement). In another example, the Government asked Detective Hector: “Did [Harvey] indicate to you at that time how he was hit in the head?” In response, the detective stated: “[h]e say that he was strike by an object, that he — I believe he said he wasn’t sure if it was abottle.” (Id. at 185.) Despite an objection by Virgil’s counsel, the court allowed the statement as “[o]nce again pursuant to the investigation.” (Id. at 195.) Therefore, the detective was allowed to continue testifying as to what Harvey and Feist said during the interview, even though Harvey and Feist had already testified on that subject and neither of their statements were presented to refresh their recollections or otherwise. Numerous more examples abound in this case of such improper allowance of cumulative and hearsay testimony.
Importantly, the best witness to answer questions regarding, for instance, the obj ect with which Harvey was hit in the head would be Harvey himself. And, in fact, Harvey testified earlier about being hit on the back of his head with something Nicole had in her hand. (Trial Tr. 53.) Thus, Detective Hector’s testimony on this subject was cumulative and hearsay. The danger of allowing the Government to call several witnesses to testify on the same issue is that it may make the jury more likely to believe the Government’s story. See Habecker v. Copperloy Corp., 893 F.2d 49, 53 (3d Cir. 1990) (stating that allowing three witnesses to testify on the same issue could “easily” have made jury more likely to believe plaintiffs’ theory); see also 5 V.I.C. § 885 (“[T]he judge may in his discretion exclude evidence if he finds that its probative value is substantially outweighed by the risk that its admission will... create substantial danger of undue prejudice or of confusing the issues or of misleading the jury . . .”); Fed. R. Evid. 403 (stating that relevant evidence may be excluded where its probativeness is outweighed by the needless presentation of cumulative evidence). This is especially true when one of the witnesses giving cumulative and hearsay testimony is apolice officer. See United States ex rel. Thompson v. Dye, 221 F.2d 763, 769 (3d Cir. 1955) (Hastie, J., concurring) (noting that testimony from a police officer is likely to be considered very persuasive by a jury).
In this case, it appears that the Government, unsatisfied with Harvey’s in-court testimony that he could not say which of the three attackers stabbed him, resorted to eliciting cumulative testimony from Detective Hector regarding what Harvey told him a year and a half prior. As discussed above, such use of a police officer’s testimony is especially problematic.


 The 1960’s version of section 11(a), under which the Navarro defendants were convicted, is identical to the statute under which Virgil and Nicole were convicted.


 Given the lack of evidence that either Appellant possessed the knife and based on Harvey’s testimony that he felt a “piece of pick or something” hitting him after the third person entered the fight, it must be assumed that it was the third person who stabbed Harvey.


 Title 14, section 297(3) criminalizes assault “with premeditated design and by use of means calculated to inflict great bodily harm,” while section 297(4) applies to one who “assaults another and inflicts serious bodily injury upon the person assaulted.”


 Contrary to my fellow justices’ assertions that all three assailants fled the crime scene together or that Harvey saw all three assailants sitting together inside the silver Honda, there is little or no evidence that the three persons involved in the fight left in the same vehicle. The best evidence for this is that Nicole got into the back seat of the silver Honda, instead of the front passenger seat. There is no testimony, however, that specifically puts the knife-wielder *501(or any other person for that matter) in the front passenger seat. Although a jury could circumstantially find that Nicole sat in the back seat because the unidentified man was in the front seat, such circumstantial evidence is not “substantial” enough to establish proof beyond a reasonable doubt that Virgil sought to bring about the third person’s assault with a knife. In fact, it would be pure speculation.


 As noted previously, Nicole did not appeal from her Count Three conviction; thus, her assault conviction is not before this Court.